DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 12/09/2020 for application number 17/116,586. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-9 are presented for examination.

Priority
This application has claimed the benefit of Japanese Application Number JP2020-000575 filed on 01/09/2020. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Reference Cited but not Used
Bradley et al. (US 2019/0009817 A1) – describes a system for controlling a trailer coupled to a vehicle during reversing operation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Headley (US 2012/0185131 A1).

Regarding claim 1, Headley teaches a towing assist device, comprising: 
an imaging device that is configured to capture a rear area from a towed vehicle when a towing vehicle moves backward, the towed vehicle being connected to the towing vehicle via a connector [Figs. 3-4, (130), Paras. 34-36, camera placed to capture images of the vehicle and trailer]; 
a monitor device that comprises a display screen to display a captured image by the imaging device, and a touch screen function that detects a touch position to the display screen [Fig. 5, , (200), Para. 37, interface with touchscreen to display captured images and user controls]; and 
a controller that is connected to the imaging device and the monitor device, the controller being configured to control a display of the monitor device when the towing vehicle moves backward [Fig. 1, (22, 24), Para. 24, back-up assistance and/or electronic control module to communicate between the system devices to display the imaging information]; 
wherein the controller comprises: a display setting processing portion that is configured to set on the display screen a captured image display portion that displays the captured image and an operation image display portion that displays an operation image [Fig. 5, (202, 204), Para. 37, the captured image (i.e. 202) and the operation image (i.e. 204)]; 
a model display processing portion that is configured to display a vehicle model that represents the towing vehicle and a towed vehicle model that represents the towed vehicle on the operation image display portion [Fig. 5, (202), Para. 37, an image depicting the vehicle and the trailer in motion]; 
a touch operation detection portion that is configured to detect a touch operation that moves the towed vehicle model displayed on the operation image display portion of the display screen [Fig. 5, (204), Para. 37, a control device on the display to allow for user controls]; and 
a movement direction model display processing portion that is configured to obtain a movement direction of the towed vehicle in accordance with a direction of a touch operation to the towed vehicle model, and to display on the captured image display portion the captured image and a movement direction display model that represents the movement direction of the towed vehicle on the captured image in accordance with the movement direction of the towed vehicle [Fig. 5, Para. 37, user can control the direction of the trailer with the slider based on the movement left/right].

Regarding claim 3,  Headley teaches all of the limitations of claim 1 as described above. Headley further teaches wherein the movement direction model display processing portion is configured to display arrows that represent left and right movement directions of the towed vehicle as the movement direction display model on the captured image display portion [Fig. 5, (204, 206), Para. 37, user manipulates a slider (i.e. left/right arrows) to change the direction of the trailer movement. One having ordinary skill in the art could use slider, arrows, buttons, etc., for input indicators.].

Regarding claim 4, Headley teaches all of the limitations of claim 1 as described above. Headley further teaches wherein the model display processing portion is configured to display the vehicle model and the towed vehicle model that respectively represent the towing vehicle and the towed vehicle as viewed from above [Figs. 4-5, (130), Para. 36, the camera can be placed at an elevated position to display in image from above (i.e. looking down at the trailer)].

Regarding claim 5, Headley teaches all of the limitations of claim 1 as described above. Headley further teaches wherein the towed vehicle model movement display processing portion is configured to move and display the towed vehicle model as a rotation movement about a connection point of the connector in response to the touch operation [Fig. 5, Paras. 34, 37, the movement from left/right is about the trailer hitch axis (i.e. rotation movement)].

Regarding claim 6, Headley teaches all of the limitations of claim 1 as described above. Headley further teaches wherein the controller further comprises a jackknife angle calculation portion that is configured to calculate a jackknife angle at which the towing vehicle and the towed vehicle cause jackknife phenomenon during a backward movement thereof [Paras. 25-26, system calculates a jackknife angle using a plurality of sensors (i.e. 12LR, 14LR)], and wherein the towed vehicle model movement display processing portion is configured to limit a movement amount of the towed vehicle model to a range that does not exceed the jackknife angle [Paras. 25-26, based on the jackknife angle, the system will correct the steering when the angle reached the jackknife threshold].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Headley (US 2012/0185131 A1) in view of Niewiadomski et al. (US 2020/0130744 A1).

Regarding claim 2, Headley teaches all of the limitations of claim 1 as described above. Headley suggests a movement trajectory prediction portion that is configured to obtain a predicted movement trajectory of the towed vehicle when the towing vehicle is steered and moved backward in response to the touch operation, wherein the movement direction model display processing portion is configured to display the predicted movement trajectory in a band shape as the movement direction display model superimposed on the captured image [Fig. 5, (238, 242), Para. 37, guide lines indicate the direction of the alignment between the vehicle and the trailer (i.e. moving the vehicle and/or control left/right would alter the guide lines)].

But, Headley does not explicitly teach a movement trajectory prediction portion that is configured to obtain a predicted movement trajectory of the towed vehicle when the towing vehicle is steered and moved backward in response to the touch operation, wherein the movement direction model display processing portion is configured to display the predicted movement trajectory in a band shape as the movement direction display model superimposed on the captured image.
However, Niewiadomski teaches a movement trajectory prediction portion that is configured to obtain a predicted movement trajectory of the towed vehicle when the towing vehicle is steered and moved backward in response to the touch operation [Fig. 6, (92), Para. 67, displaying a vehicle path to indicate the direction of the vehicle movement], wherein the movement direction model display processing portion is configured to display the predicted movement trajectory in a band shape as the movement direction display model superimposed on the captured image [Fig. 6, (92), Para. 67, superimposing the vehicle path to indicate left/right movement based on the movement of the vehicle].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the vehicle assist device of Headley and incorporate the trailer assist device of Niewiadomski to allow the system to display additional information to the user for further assisting in the movement of the vehicle.
A person having ordinary skill in the art would have been motivated to modify and include the trailer assist device to allow the user to view additional information about the movement of the vehicle with regard to the trailer, creating an efficient and user friendly interface.

Regarding claim 8, Headley teaches all of the limitations of claim 1 as described above. But, Headley does not explicitly teach wherein the display screen and the controller are provided in the towing vehicle, and wherein the display screen is provided in front of a driver's seat in a longitudinal direction of the towing vehicle to face rearward in the longitudinal direction thereof.
However, Niewiadomski teaches wherein the display screen and the controller are provided in the towing vehicle, and wherein the display screen is provided in front of a driver's seat in a longitudinal direction of the towing vehicle to face rearward in the longitudinal direction thereof [Fig. 2, (40), Para. 50, the HMI is located in the cab of the vehicle in front of the driver].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the vehicle assist device of Headley and incorporate the trailer assist device of Niewiadomski to allow the system to display additional information to the user for further assisting in the movement of the vehicle.
A person having ordinary skill in the art would have been motivated to modify and include the trailer assist device to allow the user to view additional information about the movement of the vehicle with regard to the trailer, creating an efficient and user friendly interface.

Regarding claim 9, Headley teaches all of the limitations of claim 1 as described above. But, Headley does not explicitly teach wherein the display screen and the controller are remote control devices that are disposed outside the towing vehicle and configured to communicate with the towing vehicle.
However, Niewiadomski teaches wherein the display screen and the controller are remote control devices that are disposed outside the towing vehicle and configured to communicate with the towing vehicle [Fig. 2, (40), Para. 50, the HMI device may also be a remote device (i.e. mobile device) to display and utilize the controls of the interior HMI device].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the vehicle assist device of Headley and incorporate the trailer assist device of Niewiadomski to allow the system to display additional information to the user for further assisting in the movement of the vehicle.
A person having ordinary skill in the art would have been motivated to modify and include the trailer assist device to allow the user to view additional information about the movement of the vehicle with regard to the trailer, creating an efficient and user friendly interface.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Headley (US 2012/0185131 A1) in view of Lavoie (US 2014/0324295 A1).

Regarding claim 7, Headley teaches all of the limitations of claim 6 as described above. Headley further teach wherein the controller is configured to calculate based on the jackknife angle a trailer angle at which the jackknife phenomenon does not occur [Paras. 25-26, determines the jackknife threshold angle and will autocorrect the steering of the vehicle if the vehicle gets to or surpasses the angle].

But, Headley does not explicitly teach wherein the model display processing portion is configured to display a steering allowable range display model superimposed on the towed vehicle model of the operation image display portion, the steering allowable range display model representing an area of the trailer angle at which the jackknife phenomenon does not occur.
However, Lavoie teaches wherein the controller is configured to calculate based on the jackknife angle a trailer angle at which the jackknife phenomenon does not occur [Fig. 2, (42, 44), Para. 20, determining a jackknife threshold angle(s)], and wherein the model display processing portion is configured to display a steering allowable range display model superimposed on the towed vehicle model of the operation image display portion, the steering allowable range display model representing an area of the trailer angle at which the jackknife phenomenon does not occur [Fig. 2, (42, 44), Para. 20, displaying a superimposed image of different angles with varying grayscale to indicate different thresholds and dangers (i.e. jackknife)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the vehicle assist device of Headley and incorporate the trailer assist device of Lavoie to allow the system to display additional information to the user for further assisting in the movement of the vehicle.
A person having ordinary skill in the art would have been motivated to modify and include the trailer assist device to allow the user to view additional information about the movement of the vehicle with regard to the trailer, creating an efficient and user friendly interface.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179